Case 1:19-cv-11325-LLS Document 10 Filed 02/05/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
SECURITIES AND EXCHANGE
COMMISSION,
Case No. 1:19-cv-11325 (LLS)
Plaintiff,
-against- STIPULATION AND [PROPOSED]
ORDER EXTENDING TIME TO
ERAN EYAL and UNITEDDATA, INC. RESPOND TO COMPLAINT
d/b/a “SHOPIN,”
Defendants.
x

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
counsel, that Defendant Eran Eyal’s time to answer, move, or otherwise respond to the complaint
filed in the above-captioned action is hereby extended up to and including March 5, 2020. There
has been no previous request for an extension of time in this matter.

IT IS FURTHER STIPULATED AND AGREED, by and between the undersigned
counsel, that for the purposes of this Stipulation, faxed and/or electronically transmitted signatures

shall be deemed original.
Case 1:19-cv-11325-LLS Document 10 Filed 02/05/20 Page 2 of 2

Dated: New York, New York
February 5, 2020

DP.BURSTEIN, P.C.

 

  
 
  

By:

Judd Burstkin 585)
5 Columbus Cire, 1501
New York, New York 10

Tel.: (212) 974-2400
Fax: (212) 974-2944
jburstein@burlaw.com
Attorneys for Defendant Eran Eyal

SO ORDERED

 

Hon. Louis L. Stanton
United States District Judge

SECURITIES AND EXCHANGE
COMMISSIO

# é

Victor Suthammanont, Esq. (VS2000)
John O. Enright, Esq. (JE2386)

200 Vesey Street, Suite 400

New York, New York 10281

Tel.: (212) 336-5674

Fax: (301) 847-4715

enrightj@sec.gov

suthammanontv@sec. gov

Attorneys for Plaintiff

    
  
  
 
  
